UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7551


JAVEN KIERNAN,

                  Plaintiff - Appellant,

             v.

P. MCKINLEY, R.N.; LAYTON LESTER, Warden,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00387-LMB-TCB)


Submitted:    December 17, 2009             Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Javen Kiernan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Javen     Kiernan    appeals        the   district       court’s    order

dismissing with prejudice his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the     record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      See Kiernan v. McKinley, No. 1:09-cv-00387-LMB-TCB (E.D.

Va. July 20, 2009).             We dispense with oral argument because the

facts    and    legal     contentions       are    adequately     presented       in   the

materials       before    the    court   and      argument      would    not   aid     the

decisional process.

                                                                               AFFIRMED




                                             2